Title: From George Washington to Ruthey Jones, 25 September 1783
From: Washington, George
To: Jones, Ruthey


                  
                     Madam,
                     Princeton Septr 25th 1783.
                  
                  A few days since Major Fishbourn, Aid de Camp to General Wayne, presented to me your letter of the 29th of May from Belfast in Georgia.  Some years ago I had the honor to receive other letters from you on the same subject one of which dated at the same place,  I embraced the earliest opportunity of answering, but suppose it never got to hand as your last is written under the same mistake as the former.
                  The relationship which you seem to suppose there is betwn us does not exist of which you would have been clearly convinced if my former Letter had ever reached you.
                  My Father it is true had only one Brother; but this Bro. had Six Children; two Sons & four daughters—the eldest of whom Elizabeth died before him, in a Maiden State.  The second, Mildred, is yet alive & a Widow having been twice Married without Issue—the third, Warner, is also living; he has been twice Married, has had many Children & all of them are now with him—the 4th Harry 5th Catharine & 6th Hannah are all 3 dead—Harry left 4 Children; A Son & 3 daughters; two of the latter are dead—Catharine married Fielding Lewis Esqr. by whom she left a Son & daughter; the latter died without Issue, the former is now living.  Hannah married a Whiting by whom she had a Son, who was an only child & who perished in the same Vessel in wch Mr Lynch & others from Charles Town were lost.
                  By comparing this Acct Madam, with yours sent me in a letter of the 15th of Septr 1776 (committed to the care of Genl Howe) in these words "My worthy Grand Father—Mr John Washington was an own Brother to your venerable Father, who I dare say did not think for years before he died, that any of his Brothers posterity were left, as my Grand father had but one Child which was my Mother &ca."  I say by comparing these Accts it will evidently appr that you have mistaken me for some other person, for besides the striking difference here recited between the two accts my Father died many years before my Uncle, & the Issue of neither ever removed from Virginia into any other State or Province, as they have been heretofore called to reside.
                  I have given you this full, & candid state of facts, to prove to you beyond a possibility of doubt, that I am not related to you in the degree you suppose, nor in any other that I can have the smallest conception of.  I am Madam Yr Most Obedt Servt
                  
                     Go: Washington
                  
               